DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2013/0120752) in view of Sai et al (8,476,007).
 As to claim 1, Lee et al disclose (fig. 2) a plasmonic optical fiber (1) comprising: a fiber core (12) for conveying an optical signal (16) therewithin, the fiber core (12) providing a plasmonic sensing area (2) exposed to the fluid (water, liquid, gas), (paragraphs [0009], [0033], [0043]) the plasmonic sensing area (2) being formed only on a section (10) of an external surface (24) of the fiber core (12); and wherein the plasmonic sensing area (2) provides an interface (22) within the section (10) of the external surface (24) for the conveyed signal (16) to at least partially exit the fiber core (12) and cause a modified optical signal (significant decrease in intensity light 16) to be conveyed in the fiber core (12), (paragraphs [0034]-[0035], [0038]-[0039]). Lee et al fail to disclose and wherein the interface of the plasmonic sensing area is provided at one or more bends within the plasmonic optical fiber. Sai et al disclose (fig. 1a) and wherein the interface (interface) of the plasmonic sensing area (U-bent probe region) is provided at one or more bends (bend, curved portion, U-shaped, V-shaped) within the plasmonic optical 
As to claim 2, Lee et al disclose (fig. 2) the plasmonic optical fiber (2) further comprising a fiber cladding (14) for preventing the conveyed optical signal (16) in the fiber core (12) from exiting (exit) therefrom outside of the section (10) of the external surface (24) of the fiber core (12), (paragraphs [0034]-[0039]).
As to claim 3, Lee et al disclose (fig. 2) the plasmonic optical fiber (1) wherein the interface (interface) of the plasmonic sensing area (2) is formed by one or more layers (20, 24) of material (material) formed thereon, (paragraphs [0035]-[0036]).
As to claim 4, Lee et al disclose (fig. 2) the plasmonic optical fiber (1) wherein the one or more layer (20, 24) comprises a deposited gold layer (gold, Au) for sensing presence of specific molecules (analyte) in the fluid (water, fluid, gas), (paragraphs [0009], [0036], [0039], [0043]).
As to claim 5, Lee et al disclose (fig. 2) the plasmonic optical fiber (1) wherein the gold layer (20, 24) is between 20nm and 50nm thick for sensing presence of water molecules (water) in the fluid (water, liquid, gas), (paragraphs [0009], [0043]).
As to claim 6, Lee et al disclose (fig. 2) the plasmonic optical fiber (1) wherein the one or more layer (20, 24) further comprises a deposited palladium layer (metal layer) for 
As to claim 7, Lee et al disclose (fig. 2) the plasmonic optical fiber (1) wherein the one or more layer (20, 24) further comprises a deposited silver layer (silver, Ag) over the gold layer (gold, Au) for sensing presence of hydrogen (gas) in the fluid (water, liquid), (paragraphs [0036], [0043]).
As to claim 15, Lee et al disclose (fig. 2) a method of manufacturing a plasmonic optical fiber (22) from an optical fiber (1) comprising: exposing a section of an external surface (24) of a fiber core (12) from the optical fiber (1) for forming a plasmonic sensing area (2); forming an interface (interface) within the section of the external surface (24) such that a signal (16) conveyed in the fiber core (12) at least partially exits the fiber core (12); and using microelectronic coating equipment (10), coating the interface (interface) with one or more layer (layer) of metal (gold), (paragraphs [0033]-[0036]). Lee et al fail to disclose by bending the exposed section of the external surface in excess of a critical angle that ensures total internal reflection of the conveyed signal therewithin. Sai et al discloses by bending (bend, curved portion, U-shaped, V-shaped) the exposed section (U bent probe region) of the external surface (boundary cladding region) in excess of a critical angle (critical angle) that ensures total internal reflection (total internal reflection) of the conveyed signal (light passing through the core) therewithin, (column 4, lines 6-16, column 6, lines 31-37). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee et al to include by bending the exposed section of the external surface in excess of a critical angle that ensures total internal reflection of the conveyed signal as taught by Sai et al wherein a small amount of reflected light at the interface of core/cladding can be experienced as an electric field into the                                 
                                    γ
                                    /
                                    10
                                
                             to generate an evanescent wave; resulting in having a high sensitivity response, (column 4, lines 6-16 to Sai et al).
As to claim 17, Lee et al disclose (fig. 2) the method of manufacturing the plasmonic optical fiber (1) wherein forming the interface (interface) further comprises cutting the fiber core (12) for forming the interface (interface) at an open thereof, (paragraphs [0034]-[0039]).
As to claim 18, Lee et al disclose (fig. 2) the method of manufacturing the plasmonic optical fiber (1) wherein coating the interface (interface) with one or more layer (layers) of metal (metal) comprises applying a gold layer (gold, Au) before one or more additional layer (layer), (paragraph [0036]).
As to claim 19, Lee et al disclose (fig. 2) a method of manufacturing a plasmonic optical sensor (plasmon resonance sensor) comprising: providing a fluid-permeable enclosure (20, 24); positioning the plasmonic optical fiber (22) in the enclosure (20, 24) for the sensing area (2) to be in contact with the fluid (water, liquid); positioning a second optical fiber (fiber core 12) proximate to the sensing area (2) in the enclosure (20, 24) closing the enclosure (20, 24) for protecting the plasmonic optical fiber (22) and the second optical fiber (fiber core 12) housed therein, (paragraphs [0035]-[0036]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2013/0120752) in view Sai et al (8,476,007), and further in view of Weissleder et al (US 2016/0334398).
As to claims 8, 9, Lee et al disclose (fig. 2) the plasmonic optical fiber (1) comprising the silver layer (silver, Ag), (paragraph [0036]). Lee et al in view of Sai et al fail to disclose silver layer is 10 to 30 nm thick. Weissleder et al teaches silver, palladium layer, and that the .
Claims 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2013/0120752) in view of Sai et al (8,476,007), and further in view of Durfee et al (7,949,210).
As to claim 12, Lee et al disclose (fig. 2) a plasmonic optical sensor (plasmonic resonance sensor) comprising: the plasmonic optical fiber (1), an optical signal generator (light source), (paragraph [0006]), and the optical signal (16), (paragraphs [0038]-[0039]). Lee et al in view of Sai et al fail to disclose an optical signal receiver that discriminates the conveyed optical signal from the modified optical signal; and a processor module that analyzes the modified optical signal and identifies physical characteristics of the fluid present at the sensing area. Durfee et al disclose (fig. 8) an optical signal receiver (detector) that discriminates the conveyed optical signal (excitation light) from the modified optical signal (Raman signal); and a processor module (ADC, signal processing) that analyzes the modified optical signal (Raman signal) and identifies physical characteristics (chemical agents) of the fluid present at the sensing area (Plasmon resonator), (column 12, lines 44-51). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Lee et al in view of Sai et al to include an optical signal receiver that discriminates the conveyed optical signal from the modified optical signal; and a processor module that analyzes the modified optical signal and identifies physical characteristics of the fluid present at the sensing area as 
As to claim 21, Lee et al disclose (fig 2) the plasmonic optical sensor (plasmon resonance sensor) further comprising a fluid-permeable enclosure (10) for housing the plasmonic optical fiber (1) while that the sensing area (2) is in contact with the fluid (water, chemical gas, liquid), (paragraphs [0009], [34-36], [0040], [0043]).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2013/0120752) in view of Durfee et al (7,949,210).
As to claim 13, Lee et al disclose (fig. 2) a plasmonic optical sensor (plasmonic resonance sensor) comprising: a plasmonic optical fiber (1) comprising: a fiber core (12) for conveying an optical signal (16) therewithin, the fiber core (12) providing a plasmonic sensing area (2) exposed to a fluid (water, liquid), (paragraphs [0009], [0043]), the plasmonic sensing area (2) being formed only on a section (10) of an external surface (24) of the fiber core (12); and wherein the plasmonic sensing area (2) provides an interface (interface) within the section of the external surface (24) for the conveyed signal (16) to at least partially exit the fiber core (12), (paragraphs [0033]-[0034]); an optical signal generator (light source), (paragraph [0006]) for providing the optical signal (16) to the plasmonic optical fiber (1); a non-plasmonic optical fiber (22) proximate to the plasmonic sensing area (2) of the plasmonic optical fiber (1), wherein the nonplasmonic optical fiber (22) of the plasmonic optical fiber (1), wherein the non-plasmonic optical fiber (22) conveys a modified optical signal (significant decrease in intensity light 16, intensity dip, relative change in signal intensity) from the conveyed signal (16) to at least partially exiting the fiber core (12); an optical signal receiver (sensor) that receives the 
As to claim 14, Lee et al disclose (fig 2) the plasmonic optical sensor (plasmon resonance sensor) further comprising a fluid-permeable enclosure (10) for housing the plasmonic optical fiber (1) while that the sensing area (2) is in contact with the fluid (chemical gas, liquid), (paragraphs [0009], [34-36], [0043]).
Response to Arguments
23. 	Applicant’s arguments, see Remarks, filed 12/04/2020, with respect to the rejections of claims 1-9, 12-15, 17-19 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made. Furthermore, non-plasmonic optical fiber is defined and illustrated in figure 2 to US 2013/0120752 to Lee et al. For example, Lee et al teach in figure 2, that waveguide layer (22) may include any material which is optically transparent at an operation wavelength, i.e. the wavelength of incident light (16), (paragraph [0036]). 
Conclusion
24. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878